Title: William F. Gray to Thomas Jefferson, 26 March 1819
From: Gray, William F.
To: Jefferson, Thomas


          
            Sir,
            Fredericks burg March 26. 1819
          
          The bearer, Mr Thos Smith, has applied to me for an introduction to you; but not having ever had that honour myself, it may be considered too great a liberty for me to take.—He will no doubt carry with him a much better introduction than my name can give him. I will only say that he has for some time lived my neighbour, and has approved himself a sober and industrious citezen; and in every respect, as far as I have  seen or heard is a man of correct conduct. He is considered a good painter.
          
            With much respect Sir, Your Obt. Svt.
            Wm F. Gray
          
        